This is an appeal from a judgment final on a forfeited bail bond. The bond was executed on February 22, 1897, by Ross Sloan, as principal, with four sureties, requiring said Sloan to appear before the District Court of Hardeman County to be held April 12, 187. The point was made below that it required the presence of said Ross Sloan at an impossible date and term of the court. This was overruled by the trial court, and judgment final was rendered. This ruling was made a ground of the motion for a now trial, and is assigned as error here. The point is well taken, and the State confesses error. Under the unbroken line of decisions in this State, the judgment must be reversed. See Mackey v. State, 38 Tex.Crim. Rep., and authorities there cited. The judgment is reversed, and the prosecution ordered dismissed.
Reversed and ordered dismissed.